Citation Nr: 9916468	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  96-35 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
frozen right hand, Raynaud's phenomenon, currently rated as 
30 percent disabling.

2.  Entitlement to an increased evaluation for residuals of a 
frozen left hand, Raynaud's phenomenon, currently rated as 30 
percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant






ATTORNEY FOR THE BOARD

K. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1967 to June 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from a Department of Veterans Affairs (VA) Denver Regional 
Office (RO) April 1995 rating decision which denied an 
increased evaluation for residuals of frozen hands, bilateral 
Raynaud's phenomenon, which was rated as 20 percent 
disabling.

In January 1996, the RO increased the evaluation for the 
veteran's service-connected residuals of frozen hands, 
bilateral Raynaud's phenomenon, from 20 to 30 percent.  On a 
claim for an original or increased rating, the veteran is 
generally presumed to be seeking the maximum benefit allowed 
by law; thus, it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).

The issue of an increased evaluation for residuals of frozen 
hands, bilateral Raynaud's phenomenon was before the Board in 
February 1998, at which time it was remanded for further 
development of the evidence.

In December 1998, the RO increased the evaluation for 
residuals of frozen hands, bilateral Raynaud's phenomenon to 
30 percent for each hand under 38 C.F.R. § 4.25 and 4.26, 
effective January 12, 1998.




By December 1998 rating decision, the RO granted service 
connection for residuals of a frozen left foot and residuals 
of a frozen right foot, and assigned them 10 percent 
disability evaluations.  As the veteran has not disagreed 
with the assigned ratings, these issues are not before the 
Board at this time.  See Grantham v. Brown, 114 F 3d. 1156 
(Fed.Cir. 1997); Holland v. Gober, No. 97-7045 (Fed.Cir. Jul. 
29, 1997).

In addition, the Board notes that, by the December 1998 
rating decision, the RO also denied the veteran's claim for 
entitlement to a total disability rating based upon 
individual unemployability.  The Board observes that the 
veteran has not filed a Notice of Disagreement as to this 
issue.  Accordingly, this issue is not before the Board at 
this time.


FINDINGS OF FACT

1.  The veteran's residuals of frozen hands, bilateral 
Raynaud's phenomenon, are not productive of frequent 
vasomotor disturbances characterized by blanching, rubor and 
cyanosis; or multiple painful, ulcerated areas.

2.  His residuals of frozen hands, bilateral Raynaud's 
phenomenon, are not productive of characteristic attacks 
occurring at least daily; or two or more digital ulcers and 
history of characteristic attacks.

3.  Residuals of frozen hands, bilateral Raynaud's 
phenomenon, are not productive of an exceptional or unusual 
disability picture due to frequent periods of hospitalization 
or marked interference with employment such as to render 
impractical the application of regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for residuals of a frozen right hand, Raynaud's phenomenon, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.41, 4.42, 4.104, 
Diagnostic Codes 7117 and 7122 (effective prior to January 
12, 1998); 38 C.F.R. § 4.104; Diagnostic Codes 7117 and 7122; 
62 Fed. Reg. 65207-65224 (Dec. 11, 1997) (effective January 
12, 1998); 38 C.F.R. § 4.104, Diagnostic Code 7122; 63 Fed. 
Reg. 37778-37779 ( July 14, 1998) (effective August 13, 
1998).

2.  The criteria for an evaluation in excess of 30 percent 
for residuals of a frozen left hand, Raynaud's phenomenon, 
have not been met.  38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 
3.321(b)(1), 4.3, 4.7, 4.41, 4.42, 4.104, Diagnostic Code 
7117 and 7122 (effective prior to January 12, 1998);  
38 C.F.R. § 4.104; Diagnostic Codes 7117 and 7122; 62 Fed. 
Reg. 65207-65224 (Dec. 11, 1997) (effective January 12, 
1998); 38 C.F.R. § 4.104, Diagnostic Code 7122; 63 Fed. Reg. 
37778-37779 (July 14, 1998) (effective August 13, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1998).  Separate diagnostic 
codes identify the various disabilities.  

When evaluating a disability, any reasonable doubt regarding 
the degree of disability is resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (1998).







If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7 (1998).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
provision that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

Where entitlement to VA compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 
38 C.F.R. §§ 4.41, 4.42 (1998), the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Residuals of frozen hands, bilateral Raynaud's phenomenon, 
have been rated under 38 C.F.R. § 4.104, Diagnostic Codes 
7117 and 7122 of the VA Schedule for Rating Disabilities.

The schedular criteria for evaluation of the cardiovascular 
system were changed effective January 12, 1998.  Under the 
old criteria of Diagnostic Code 7117, a 20 percent evaluation 
was assigned for Raynaud's disease with occasional attacks of 
blanching or flushing, a 40 percent evaluation was assigned 
for Raynaud's disease, with frequent vasomotor disturbances 
characterized by blanching, rubor and cyanosis.  A 60 percent 
evaluation was assigned for Raynaud's disease with multiple 
painful, ulcerated areas.  A 100 percent rating was warranted 
where the disorder was severe with marked circulatory changes 
such as to produce total incapacity or to require house or 
bed confinement.  38 C.F.R. § 4.104, Diagnostic Code 7117, 
effective prior to January 12, 1998.

Effective January 12, 1998, the veteran's residuals of frozen 
hands, bilateral Raynaud's phenomenon, may be rated under 
Diagnostic Code 7117 as follows: a 40 percent evaluation may 
be assigned for Raynaud's syndrome, with characteristic 
attacks occurring at least daily.  A 60 percent evaluation 
may be assigned for two or more digital ulcers and history of 
characteristic attacks.  A 100 percent rating is warranted 
when the disorder is manifested by two or more digital ulcers 
plus autoamputation of one or more digits and history of 
characteristic attacks.  38 C.F.R. § 4.104, Diagnostic Code 
7117, effective January 12, 1998.

Under the old criteria of Diagnostic Code 7122, residuals of 
cold injuries were assigned a 30 percent rating when there 
was a unilateral loss of toes, or parts, and persistent 
severe symptoms.  38 C.F.R. § 4.104, Diagnostic Code 7122, 
effective prior to January 12, 1998.

Under the revised criteria of Diagnostic Code 7122, a 30 
percent disability evaluation is warranted when there are 
cold injury residuals with pain, numbness, cold sensitivity, 
or arthralgia plus two or more of the following: tissue loss, 
nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis) of 
affected parts.  38 C.F.R. § 4.104, Diagnostic Code 7122, 
effective January 12, 1998.





Under the additional revised criteria of Diagnostic Code 
7122, a 30 percent disability evaluation is assigned for cold 
injury  residuals with the following affected parts: 
Arthralgia or other pain, numbness, or cold sensitivity plus 
two or more of the following: tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis).  
38 C.F.R. § 4.104, Diagnostic Code 7122, effective August 13, 
1998.

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant will apply unless Congress or the Secretary 
provided otherwise.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Thus, the Board will evaluate residuals of frozen 
hands, bilateral Raynaud's phenomenon, under both the old and 
new rating criteria to determine which version is the most 
favorable to the veteran.

Factual Background

Historically, it is noted that, by May 1981 rating decision, 
the RO granted service connection for the veteran's residuals 
of frozen hands, and assigned a 10 percent disability 
evaluation.  The RO based this rating determination on the 
veteran's service medical records and an April 1981 VA 
examination report.  By September 1988 rating decision, the 
RO increased the rating for the veteran's service-connected 
residuals of frozen hands, from 10 to 20 percent.  The RO 
based this increase on a July 1988 VA examination report.

In October 1994, the veteran requested an increased rating 
for his service-connected residuals of frozen hands.





VA outpatient treatment records, dated from March 1993 to May 
1998, show that the veteran was seen with complaints of pain, 
numbness and swelling in his hands on many occasions during 
this period.  The also show that he was frequently assessed 
as having chronic hand pain.  However, they do not show that 
he had daily attacks of Raynaud's syndrome.  In addition, 
they do not show any reports of findings of blanching, rubor 
and cyanosis, or ulceration.  An April 1993 record shows only 
that there was a slight increase in the pigmentation of his 
hands.  The assessment was probable peripheral neuropathy.

A February 1995 VA medical examination report shows that the 
veteran reported that his hands were painful and swollen.  He 
further reported that they turned red and white when exposed 
to the cold.  Examination of his hands revealed significant 
trophic changes of the skin with diffuse dryness and flaking, 
particularly on the dorsum of the fingers.  His digits were 
pink and almost hyperemic.  Sensation was slightly reduced in 
his index and middle fingers bilaterally.  The fingers were 
well perfused.  The impression was old frostbite injury to 
his hands with significant trophic changes.  It was noted 
that the veteran's history was consistent with intermittent 
Raynaud's phenomenon.

At his November 1995 hearing, the veteran testified that his 
hands were numb and became swollen every day.  He indicated 
that the skin on his hands was dry, and that he had been 
unable to cure this dryness despite his use of various skin 
creams.  He reported that the swelling of his hands generally 
increased during the summer.  He indicated that the skin on 
his hands became more dry and cracked in the winter.  
However, he indicated that these symptoms had been constant 
during the previous year and a half.  He reported that he was 
employed, and that the numbness in his hands increased when 
he worked.



At his October 1997 hearing before the undersigned, the 
veteran testified that he wore tape around his hands to 
prevent the cuts on them from splitting.  He reported that he 
treated the flaking and fissures on his hands by placing 
medication in gloves, and wearing them on his hands 
overnight.  He indicated that he had just been laid off from 
a job because of his age, and due to the fact that he wore 
gloves and had to keep his hands in water all the time.  He 
reported that his hands were painful, and that he used 
Tylenol and Ibuprofen three to four times each day.  He 
indicated that he had had four different employers during the 
previous year, and that these jobs had all ended because they 
were temporary.

Private medical records, dated from February to April 1998, 
from Kaiser Permanente Medical Group, P.C., show that, in 
February 1998, the veteran indicated that employers had not 
hired him because of his back and frostbite.  An April 1998 
record shows that he reported that he had chronic pain and 
intermittent numbness in his hands.

An April 1998 medical examination report, from Kaiser 
Permanent Skyline, shows that the veteran reported that his 
hands were painful.  It was noted that he was unemployed.  
Examination of his hands revealed that they were dry and 
callused.  There was some tenderness, but no evidence of 
swelling or wasting.  The impression was that the veteran had 
a history of chronic hand pain and dysfunction related to 
frostbite.

A May 1998 private medical examination report, from G. M., 
M.D., shows that the veteran reported that he had persistent 
pain, swelling, cyanosis and paresthesia of the hands.  He 
also reported that he had cracking and scaling over the skin 
of his digits.  Examination of his hands revealed that the 
skin over his fingers was somewhat thick and scaly, but warm 
and pink in color.  There was a slight reduction in 
appreciation of pain and touch over all his fingers.  The 
pertinent diagnosis was post frostbite of the hands.  

The veteran was functionally assessed as having pain, 
cyanosis and numbness in his fingers, especially when exposed 
to the cold.  It was noted that the skin on his fingers was 
thick, and that there was a loss of sensation in these 
fingers.  Based in part on the findings pertaining to the 
veteran's hands, the examiner indicated that the veteran 
could not work in an ambulatory job, but could work about 
four to eight hours per day at a sedentary job, as long as 
finger movements were not required.

A Social Security Administration (SSA) Report of Contact, 
dated in June 1998, shows only that a SSA Disability Program 
Specialist noted that the veteran had a soft grip.  It was 
also noted that he appeared to be in pain after being given 
an ordinary handshake.

An undated SSA Medical Consultation's Review of Physical 
Residual Capacity Assessment was associated with the claims 
folder in September 1998.  This assessment shows that the 
veteran had a flexion loss of 15 degrees in the metacarpal 
phalangeal joints of his second and third fingers 
bilaterally.

An October 1998 VA medical examination report shows that the 
veteran reported that the fingers and dorsum of his hands 
bled and were cracked.  He also reported that his hands were 
constantly swollen.  He indicated that his palms turned red 
and that his fingers turned white.  He reported that his 
palms turned black and blue when his gloves became wet with 
snow.  He was unable to determine how often the color changes 
in his hands occurred, but that they occurred more than once 
a week.  It was noted that the veteran had been unemployed 
since January 1998.  

Examination of his hands revealed that they were hyperemic 
and slightly swollen.  Fissures and cracking were present in 
his distal fingers.  Sensory examination revealed normal 
findings.  Radiographs of his hands revealed normal findings, 
and did not show any evidence of bony changes suspicious for 
frostbite.  The examiner reported that the veteran did not 
suffer from Raynaud's disease as his symptoms did not affect 
his distal digits.  The examiner further reported that the 
veteran did not meet the criteria under either the old or 
revised schedular for a diagnosis of Raynaud's disease.  
Regarding the residuals of the veteran's frozen hands, the 
examiner indicated that the veteran had numbness by history 
with a normal neurological examination.  Regarding the 
veteran's employability, the examiner reported that the 
veteran was capable of working in a sedentary capacity.  The 
examiner further reported that the veteran had previously 
been employed as a custodian, and that he could do so again 
if he were to wear appropriate gloves which protected the 
lesions on his hands.  It was noted that the veteran's 
disability was not exceptional, as it had not required any 
hospitalization or rendered him unable to work.

Analysis

The veteran's claims for an increased evaluations for 
residuals of frozen hands, bilateral Raynaud's phenomenon, 
are well grounded pursuant to 38 U.S.C.A. § 5107(a) as they 
are plausible or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  Here, the veteran's contentions concerning the 
severity of his residuals of frozen hands, bilateral 
Raynaud's phenomenon, (within the competence of a lay party 
to report) are sufficient to well ground his claims.

The Board is also satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).

On the basis of the foregoing evidence, the Board is of the 
opinion that evaluations in excess of 30 percent are not 
warranted for residuals of frozen hands, bilateral Raynaud's 
phenomenon, under the old schedular criteria of Diagnostic 
Code 7117.  
Under that code provision, a 40 percent rating requires the 
evidence to show that the veteran has Raynaud's disease, with 
frequent vasomotor disturbances characterized by blanching, 
rubor and cyanosis.  A 60 percent evaluation requires the 
showing of multiple painful, ulcerated areas.


These criteria are not demonstrated by the evidence of 
record.  Specifically, while the VA outpatient treatment 
records show that the veteran was assessed as having chronic 
hand pain, they present no reports or findings that he had 
blanching, rubor, cyanosis or ulcers of his hands.  Rather an 
April 1993 record shows only that there was a slight increase 
in the pigmentation of his hands.  Moreover, although the 
February 1995 VA examination report shows that the veteran 
reported that his digits turned red and white when exposed to 
the cold, it also shows that his digits were pink on 
examination.

In addition, although the private medical evidence show 
diagnoses of pain and cyanosis, they do not show any reports 
of blanching, rubor or ulcers.  Likewise, while the most 
recent VA examination report shows that the veteran reported 
that his hands turned red, while and blue, only fissures and 
cracking were present on his distal fingers at the time of 
the examination.  Moreover, the examiner specifically 
commented that the veteran did not have Raynaud's disease.

Thus, in reviewing the evidence of record, the Board finds 
that the evidence does not show that residuals of frozen 
hands, bilateral Raynaud's phenomenon, are productive of 
frequent vasomotor disturbances characterized by blanching, 
rubor and cyanosis.  Moreover, multiple painful, ulcerated 
areas have not been shown.  As such, evaluations in excess of 
30 percent are not warranted under the old criteria of 
Diagnostic Code 7117.

As for the revised criteria of Diagnostic Code 7117, 
evaluations in excess of 30 percent are also unwarranted for 
residuals of frozen hands, bilateral Raynaud's phenomenon.  
Specifically, it has not been shown they are productive of 
characteristic attacks which occur at least daily, or two or 
more digital ulcers and history of characteristic attacks.






Rather, as reported earlier, while the VA outpatient 
treatment records and February 1995 VA examination report 
show that the veteran was assessed as having chronic hand 
pain and old frostbite injury to his hands with significant 
trophic changes, they do not show that he had daily attacks 
of these symptoms or that he had any ulcers on his hands.

In addition, as noted earlier, although the private medical 
evidence shows diagnoses of pain and cyanosis, they present 
no reports or findings that he had daily attacks of Raynaud's 
disease or ulcers on his hands.  Likewise, the veteran has 
testified that he had cuts and fissures on the skin on his 
hands, but made no mention of any ulcers.  Furthermore, the 
most recent VA examination report shows that the veteran's 
hands were hyperemic, and that fissures and cracking were 
present on his distal fingers.  However, as indicated 
earlier, it also shows that he does not currently have 
Raynaud's disease or that any ulcers were present on his 
hands.  Therefore, evaluations in excess of 30 percent are 
unwarranted under the revised criteria of Diagnostic Code 
7117.

The Board has also considered rating residuals of frozen 
hands, bilateral Raynaud's phenomenon, under Diagnostic Code 
7122.  However ratings in excess of 30 percent are 
inappropriate as that is the maximum rating assignable for a 
unilateral disability under both the old and revised 
schedular criteria of Diagnostic Code 7122.

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board has found that 
no section provides a basis upon which to assign higher 
disability evaluations than those set forth above.





In addition, consideration has been given to rating residuals 
of frozen hands, bilateral Raynaud's phenomenon, on an 
extraschedular basis under the provisions of 38 C.F.R. 
§ 3.321(b)(1) (1998).  This regulation permits adjusting a 
rating in an exceptional case where application of the 
schedular criteria are impractical.  

In the case at hand, the evidence does not show the veteran 
has been hospitalized for residuals of frozen hands, 
bilateral Raynaud's phenomenon, since his separation from 
active service.

Moreover, marked interference with his employment has not 
been demonstrated.  Specifically, the most recent VA 
examination report shows that that the veteran is capable of 
working in a sedentary capacity as a custodian or otherwise.  
It further shows that the examiner reported that the 
veteran's bilateral hand disability is not exceptional.  The 
Board also notes that, as reported earlier, the RO has 
already denied the veteran's claim for entitlement to a total 
disability rating based upon individual unemployability.  As 
such, marked interference with the veteran's employment has 
not been demonstrated.  Thus, there is nothing in the 
disability picture which indicates that the regular rating 
criteria are insufficient.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claims for 
increased evaluations for residuals of bilateral frozen 
hands, Raynaud's phenomenon.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).


ORDER

Entitlement to an evaluation in excess of 30 percent 
residuals of a frozen right hand, Raynaud's phenomenon, is 
denied.

Entitlement to an evaluation in excess of 30 percent 
residuals of a frozen left hand, Raynaud's phenomenon, is 
denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

